Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FACILE SYNTHESIS OF SOLID SODIUM ION-CONDUCTIVE ELECTROLYTES

Examiner: Adam Arciero	SN: 16/686,137	Art Unit: 1727	August 24, 2022 

DETAILED ACTION
The Application filed on November 16, 2019 has been received. Claims 1-28 are currently pending and have been fully considered.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities: the claim recites SiO2 and it should read SiO2. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the claim recites “…(d) into a power” on line and should read “…(d) into a powder”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (CN 105355966 A; as found in IDS dated 11/16/2019; using machine translation for citation purposes) as evidenced by Kim et al. (US 2011/0275008 A1).
As to Claims 1-5, 12-18 and 27, Ruan discloses a method of making a sodium ion solid electrolyte, comprising: forming an alkaline mixture of a liquid, sodium salt (such as sodium carbonate, sodium bicarbonate, sodium nitrate, sodium fluoride, sodium acetate), and metal oxide (such as zirconium dioxide and silicon dioxide, which also reads on the doping metal precursor of claims 12-13 and 25-26); and adding a phosphorus precursor (such as phosphoric acid) (which reads on neutralizing the mixture); forming a sol and then dry gel (reads on concentrating to form a paste); grinding into a fine powder and sintering at 1000ºC to form a sodium ion solid electrolyte (Abstract; paragraphs [0012-0023] and Example 1).
As to Claims 6-7 and 19-20, Ruan discloses wherein the ion-conductive ceramic has the claimed formula, Na1+xZr2SixP3-xO12 wherein 1.8 ≤ x ≤ 2.2 (paragraph [0011]). It is the position of the Office that the claimed material intrinsically comprises the claimed properties of claims 7 and 20 given that the materials and method of making are the same. See MPEP 2112.
As to Claims 8 and 21, Ruan teaches of stirring the mixture before concentrating (example 1), and one of ordinary skill in the art would realize that sonicating a mixture falls under stirring the mixture, as evidenced by Kim et al. (paragraph [0071]).
As to Claims 9 and 22, the sintering step in Ruan will intrinsically remove any leftover liquid given that the materials and method steps of the prior art and the present invention are the same. See MPEP 2112.
As to Claims 10 and 23, Ruan discloses grinding the powder (Example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 105355966 A; as found in IDS dated 11/16/2019; using machine translation for citation purposes) as evidenced by Kim et al. (US 2011/0275008 A1).
As to Claims 11 and 24, Ruan discloses grinding the powder, sintering, and then pressing the material after sintering (Example 1). Ruan does not specifically disclose wherein the pressing is done before sintering. However, there are a known finite number of options for pressing a solid electrolyte material (before or after sintering). The courts have held that a person having ordinary skill has good reason to pursue the known options within his or her technical grasp, and if this leads to anticipated success, it is likely the product was not of innovation but of ordinary skill and common sense. See KSR, MPE 2143, I, E. At the time of the invention it would have been obvious to one of ordinary skill in the art to press the powder before sintering in Ruan because Ruan teaches that a solid electrolyte material with high conductivity and a simple process can be provided (Abstract).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 105355966 A; as found in IDS dated 11/16/2019; using machine translation for citation purposes) in view of Heller et al. (US 2007/0125644 A1).
As to Claim 28, Ruan discloses a method of making a sodium ion solid electrolyte, comprising: forming an alkaline mixture of a liquid, sodium salt (such as sodium carbonate, sodium bicarbonate, sodium nitrate, sodium fluoride, sodium acetate), and metal oxide (such as zirconium dioxide and silicon dioxide, which also reads on the doping metal precursor of claims 12-13 and 25-26); and adding a phosphorus precursor (such as phosphoric acid) (which reads on neutralizing the mixture); forming a sol and then dry gel (reads on concentrating to form a paste); grinding into a fine powder and sintering at 1000ºC to form a sodium ion solid electrolyte (Abstract; paragraphs [0012-0023] and Example 1). Ruan does not specifically disclose wherein the phosphorus source is disodium phosphate.
However, Heller teaches of using a phosphorus source that can be phosphoric acid or disodium phosphate (paragraph [0054]). Heller is recognizing the use of either as substitutable functional equivalents. The courts have held that the simple substation of one known element for another would yield predictable results to one of ordinary skill in the art. At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute disodium phosphate for the phosphoric acid of Ruan with a reasonable expectation of providing a solid electrolyte material with high conductivity and a simple process for manufacturing (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727